Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed 8/8/2022 are pending in which claims 1 and 10-11 are in independent forms.    

ALLOWANCE
	Claims 1-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
The prior art of record Davis et al. (U.S. Patent Publication No. 2014/0006465) discloses:
Davis et al. teach a method that one or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system (Par. 305),
Davis et al. also teach a method that the cloud storage providers may immediately internally replicate newly stored data to multiple POPs at different geographic locations (Par. 191),
Davis et al. also teach a method that the cloud controllers can query one or more of the other cloud controllers of the distributed file system to locate and access a needed data block that is already being cached by a peer cloud controller (Par. 233),
Davis et al. finally teach a method that a distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider (Par. 200),
Reuther. (U.S. Patent Publication No. 2011/0320556) discloses:
Reuther teaches a method that for migration purposes the content file may be created on shared storage and then saved-state file may be stored in a file system controlled by a host OS (Par. 58), 
Reuther finally teaches a method that utilizes storage which shared between a source computer system and a target computer system to migrate the state of the virtual machine in which a saved-state file can be used to transfer the state of the virtual machine from the source computer system to the target computer system (Par. 5),
Anderson et al. (U.S. Patent No. 9,471,593) discloses:
Anderson et al. teach a method that the client receives indication of success of the update to the file stored in the distributed storage system (Col. lines 36-42),
Anderson et al. finally teach a method that the updating process copies of a file stored on three or more computers, such that a majority of computers must be responsive to complete the update, and that any computer that is not responsive at the time of the update will have its copy of the file automatically updated the next time it is responsive to an update (Col. 2 lines 48-53)
Jacob et al. United States Patent No. 8.805,901) discloses:
Jacob et al. teach a method that the client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22),
Jacob et al. finally, teaches a method that allows replacing one of the first pointers in the first version of the directory with a different new pointer that is a reference to a different data object than that referenced to by the first pointer to provide a modified first version of the directory (Col. 4 lines 36-40).  While after reviewing the applicant’s amendment to the independent claims filed on August 8, 2022 the claims now makes it clear that various actions may be taken based on the results of the querying conducted. When the DSV lacks a second file, then the first file is transferred to "a logical volume of the logical volumes in the DSV" and replicated to a second host, and if it is determined in response Appl. No. 16/192,004Response to Office Action dated May 11, 2022to the querying that the second file "already" resides in the DSV, then a "separate reference" is stored, distinguishable from the file itself where the "separate reference is a virtual reference or link to the second file residing in the logical volume in the DSV". Therefore, the combination of prior are of record do not teach or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 10-11 as a whole.  Consequently, independent claims 1 and 10-11 and dependent claims 2-9 and 12-20 are allowable over prior art of made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. United States Patent Publication No. 2013/0117240,
Considine et al. United States Patent Publication No. 2004/0117438,
Parkison et al. United States Patent Publication No. 2014/0006354.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157